Title: [Notes of Debates in the Continental Congress, 13–15 May 1776.]
From: Adams, John
To: 


       Mr. Duane moves that the Delegation from N. York might be read.
       When We were invited by Mass. Bay to the first Congress an Objection was made to binding ourselves by Votes of Congress.
       Congress ought not to determine a Point of this Sort, about instituting Government. What is it to Congress, how Justice is administered. You have no Right to pass the Resolution—any more than Parliament has.
       How does it appear that no favourable Answer is likely to be given to our Petitions? Every Account of foreign Aid, is accompanied with an Account of Commissioners.
       Why all this Haste? Why this Urging? Why this driving?—Disputes about Independence are in all the Colonies. What is this owing to, but our Indiscretion?
       I shall take the Liberty of informing my Constituents that I have not been guilty of a Breach of Trust. I do protest vs. this Piece of Mechanism, this Preamble.
       If the Facts in this Preamble should prove to be true, there will not be one Voice vs. Independence.
       
       I suppose the Votes have been numbered and there is to be a Majority.
       McKean. Construes the Instructions from N. York as Mr. Sherman does, and thinks this Measure the best to produce Harmony with G. Britain. There are now 2 Governments in direct Opposition to each other. Dont doubt that foreign Mercenaries are coming to destroy Us. I do think We shall loose our Liberties, Properties and Lives too, if We do not take this Step.
       S. Adams. We have been favoured with a Reading of the Instructions from N. York. I am glad of it. The first Object of that Colony is no doubt the Establishment of their Rights. Our Petitions have not been heard—yet answered with Fleets and Armies and are to be answered with Mirmidons from abroad. The Gentleman from N. York, Mr. Duane, has not objected to the Preamble, but this—he has not a Right to vote for it. We cant go upon stronger Reasons, than that the King has thrown us out of his Protection. Why should We support Governments under his Authority? I wonder the People have conducted so well as they have.
       Mr. Wilson. Was not present in Congress when the Resolution pass’d, to which this Preamble is proposed. I was present and one of the Committee, who reported the Advice to Mass. Bay. N. Hampshire, Carolina and Virginia, had the same Advice, and with my hearty Concurrence.
       The Claims of Parliament will meet with Resistance to the last Extremity. Those Colonies were Royal Governments. They could not subsist without some Government.
       A Maxim, that all Government originates from the People. We are the Servants of the People sent here to act under a delegated Authority. If we exceed it, voluntarily, We deserve neither Excuse nor Justification.
       Some have been put under Restraints by their Constituents. They cannot vote, without transgressing this Line. Suppose they should hereafter be called to an Account for it. This Province has not by any public Act, authorized us to vote upon this Question. This Province has done much and asked little from this Congress. The Assembly, largely increased, will not meet till next Monday. Will the Cause suffer much, if this Preamble is not published at this Time? If the Resolve is published without the Preamble. The Preamble contains a Reflection upon the Conduct of some People in America. It was equally irreconcileable to good Conscience Nine Months ago, to take the Oaths of Allegiance, as it is now. Two respectable Members last Febru­ary, took the Oath of Allegiance in our Assembly. Why should We expose any Gentlemen to such an invidious Reflection?
       In Magna Charta, there is a Clause, which authorises the People to seize the King’s Castles, and opposes his Arms when he exceeds his duty.
       In this Province if that Preamble passes there will be an immediate Dissolution of every Kind of Authority. The People will be instantly in a State of Nature. Why then precipitate this Measure. Before We are prepared to build the new House, why should We pull down the old one, and expose ourselves to all the Inclemencies of the Season.
       R. H. Lee. Most of the Arguments apply to the Resolve and not to the Preamble.
      